
	
		III
		109th CONGRESS
		2d Session
		S. RES. 420
		IN THE SENATE OF THE UNITED STATES
		
			April 3, 2006
			Mr. Smith (for himself,
			 Mr. Lautenberg, Mr. Santorum, Mr.
			 Johnson, Mr. Menendez,
			 Mr. Warner, and Mr. Wyden) submitted the following resolution; which
			 was referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		
			July 31, 2006
			 Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Expressing the sense of the Senate that
		  effective treatment and access to care for individuals with psoriasis and
		  psoriatic arthritis should be improved.
	
	
		Whereas psoriasis and psoriatic arthritis are serious,
			 chronic, inflammatory, disfiguring, and life-altering diseases that require
			 sophisticated medical intervention and care;
		Whereas, according to the National Institutes of Health,
			 between 5,800,000 citizens and 7,500,000 citizens of the United States are
			 affected by psoriasis;
		Whereas psoriasis and psoriatic arthritis are—
			(1)painful and
			 disabling diseases with no cure; and
			(2)diseases that
			 have a significant and adverse impact on the quality of life of individuals
			 diagnosed with them;
			Whereas studies have indicated that psoriasis may cause as
			 much physical and mental disability as other major diseases, including—
			(1)cancer;
			(2)arthritis;
			(3)hypertension;
			(4)heart
			 disease;
			(5)diabetes;
			 and
			(6)depression;
			Whereas studies have shown that psoriasis is associated
			 with elevated rates of depression and suicidal ideation;
		Whereas citizens of the United States spend between
			 $2,000,000,000 and $3,000,000,000 to treat psoriasis each year;
		Whereas early diagnosis and treatment of psoriatic
			 arthritis may help prevent irreversible joint damage;
		Whereas treating psoriasis and psoriatic arthritis
			 presents a challenge for patients and health care providers because—
			(1)no single
			 treatment works for every patient diagnosed with the disease;
			(2)some treatments
			 lose effectiveness over time; and
			(3)all treatments
			 have the potential to cause a unique set of side effects;
			Whereas, although safer and more effective treatments are
			 now more readily available, many people do not have access to them; and
		Whereas Congress as an institution, and the members of
			 Congress as individuals, are in a unique position to help raise public
			 awareness about the need for increased access to effective treatment options
			 for psoriasis and psoriatic arthritis: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes—
				(A)the need for
			 enhanced public awareness of psoriasis;
				(B)the adverse
			 impact that psoriasis can have on people living with the disease; and
				(C)the importance of
			 an early diagnosis and proper treatment of psoriasis;
				(2)supports the
			 continuing leadership provided by the Director of the National Institutes of
			 Health and the Director of the National Institute of Arthritis and
			 Musculoskeletal and Skin Diseases for identifying a cure and developing safer,
			 more effective treatments for psoriasis and psoriatic arthritis; and
			(3)encourages—
				(A)researchers to
			 examine the negative psychological and physical effects of psoriasis to better
			 understand its impact on those who have been diagnosed with the disease;
			 and
				(B)efforts to
			 increase access to treatments and care that individuals living with psoriasis
			 and psoriatic arthritis need and deserve.
				
